Citation Nr: 0827638	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  05-17 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for tremors, claimed as due to medication 
prescribed by the Department of Veterans Affairs for 
nonservice-connected schizophrenia.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel





INTRODUCTION

The veteran served on active duty from February 1965 to 
January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for compensation under the provisions of 38 
U.S.C.A.     § 1151 for tremors, claimed as due to medication 
prescribed by VA for nonservice-connected schizophrenia.


FINDING OF FACT

The proximate cause of the veteran's tremors was not 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing hospital care, medical or surgical treatment, or 
examination; or an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
tremors, claimed as due to medication prescribed by VA for 
nonservice-connected schizophrenia, have not been met. 38 
U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 3.361 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; and (3) that VA will attempt to obtain.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007).  

Here, the RO sent correspondence in February 2004, a rating 
decision in May 2004, a statement of the case in September 
2004, a supplemental statement of the case in January 2005, 
and correspondence and a supplemental statement of the case 
in February 2008.  These documents fully satisfy the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letter told the claimant to provide 
any relevant evidence in the claimant's possession.    See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  In particular, the VCAA notification: (1) 
informed the claimant about the information and evidence not 
of record that is necessary to substantiate the claim; (2) 
informed the claimant about the information and evidence that 
VA will seek to provide; and (3) informed the claimant about 
the information and evidence that the claimant is expected to 
provide.  See Pelegrini II.  

The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication of the case.

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service treatment records 
or other records relevant to active duty and VA or VA-
authorized medical records; and, (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  A VA examination is not 
required in this case because the veteran's treating 
psychiatrist offered an opinion.

The veteran has not indicated that he was seen regarding his 
tremors by any provider or at any time other than the 
treatment reflected in the current medical records on file.  
Therefore, the veteran's service treatment records and all 
identified and authorized post-service treatment records 
available and relevant to the issues on appeal have been 
requested or obtained.

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Compensation under 38 U.S.C.A. § 1151

Compensation shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in the same 
manner as if such additional disability or death were 
service-connected. For purposes of this section, a disability 
or death is a qualifying additional disability or qualifying 
death if the disability or death was not the result of the 
veteran's willful misconduct and the disability or death was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary, either by a Department employee or in a 
Department facility.  In addition, the proximate cause of the 
disability or death must be either carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

Effective September 2, 2004, 38 C.F.R. § 3.361 was 
promulgated for claims filed as of October 1, 1997.  Prior to 
that time, 38 C.F.R. § 3.358 is to be applied. In this case, 
the veteran's claim was received after October 1, 1997.  
Thus, 38 C.F.R. § 3.361 is for application.

38 C.F.R. § 3.361(b) states that to determine whether a 
veteran has an additional disability, VA compares the 
veteran's condition immediately before the beginning of the 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy (CWT) program upon which the claim is based to the 
veteran's condition after such care, treatment, examination, 
services, or program has stopped. VA considers each involved 
body part or system separately.

38 C.F.R. § 3.361(c) states that claims based on additional 
disability or death due to hospital care, medical or surgical 
treatment, or examination must meet the causation 
requirements of this paragraph and paragraph (d)(1) or (d)(2) 
of this section.  Claims based on additional disability or 
death due to training and rehabilitation services or 
compensated work therapy program must meet the causation 
requirements of paragraph (d)(3) of this section.  Actual 
causation is required. To establish causation, the evidence 
must show that the hospital care, medical or surgical 
treatment, or examination resulted in the veteran's 
additional disability or death.  Merely showing that a 
veteran received care, treatment, or examination and that the 
veteran has an additional disability or died does not 
establish cause. Hospital care, medical or surgical 
treatment, or examination cannot cause the continuance or 
natural progress of a disease or injury for which the care, 
treatment, or examination was furnished unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress. The 
provision of training and rehabilitation services or CWT 
program cannot cause the continuance or natural progress of a 
disease or injury for which the services were provided.  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.

38 C.F.R. § 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly 
caused the disability or death, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability or death (as explained in paragraph (c) 
of this section); and (i) VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent.  To determine whether there was informed consent, VA 
will consider whether the health care providers substantially 
complied with the requirements of § 17.32 of this chapter.  
Minor deviations from the requirements of § 17.32 of this 
chapter that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  Consent may 
be express (i.e., given orally or in writing) or implied 
under the circumstances specified in § 17.32(b) of this 
chapter, as in emergency situations.  Whether the proximate 
cause of a veteran's additional disability or death was an 
event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of this chapter.  To establish that the provision 
of training and rehabilitation services or a CWT program 
proximately caused a veteran's additional disability or 
death, it must be shown that the veteran's participation in 
an essential activity or function of the training, services, 
or CWT program provided or authorized by VA proximately 
caused the disability or death.  The veteran must have been 
participating in such training, services, or CWT program 
provided or authorized by VA as part of an approved 
rehabilitation program under 38 U.S.C. chapter 31 or as part 
of a CWT program under 38 U.S.C.§ 1718.  It need not be shown 
that VA approved that specific activity or function, as long 
as the activity or function is generally accepted as being a 
necessary component of the training, services, or CWT program 
that VA provided or authorized.

38 C.F.R. § 3.361(e) provides for Department employees and 
facilities. A Department employee is an individual (i) who is 
appointed by the Department in the civil service under title 
38, United States Code, or title 5, United States Code, as an 
employee as defined in 5 U.S.C. § 2105; (ii) who is engaged 
in furnishing hospital care, medical or surgical treatment, 
or examinations under authority of law; and (iii) whose day- 
to-day activities are subject to supervision by the Secretary 
of Veterans Affairs.  A Department facility is a facility 
over which the Secretary of Veterans Affairs has direct 
jurisdiction.

38 C.F.R. § 3.361(e) explains activities that are not 
hospital care, medical or surgical treatment, or examination 
furnished by a Department employee or in a Department 
facility.  The following are not hospital care, medical or 
surgical treatment, or examination furnished by a Department 
employee or in a Department facility within the meaning of 38 
U.S.C. § 1151(a): (1) hospital care or medical services 
furnished under a contract made under 38 U.S.C. 1703; (2) 
nursing home care furnished under 38 U.S.C. § 1720; (3) 
hospital care or medical services, including examination, 
provided under 38 U.S.C. § 8153 in a facility over which the 
Secretary does not have direct jurisdiction

38 C.F.R. § 3.361(g) provides for benefits which are payable 
under 38 U.S.C. § 1151 for a veteran's death.

Upon careful consideration of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the veteran's claims for compensation as permitted under the 
provisions of 38 U.S.C.A. § 1151 and 38 C.F.R. § 3.361.

In this case, the veteran contends that because he did not 
experience tremors until he began a regimen of anti-psychotic 
medication prescribed by VA for his nonservice-connected 
schizophrenia, his tremors were caused by VA treatment, and 
he is therefore entitled to compensation under 38 U.S.C.A. § 
1151.

The first clinical evidence of record of the veteran taking 
anti-psychotic medication is dated in March 1985.  At that 
time, the veteran was seen at a VA facility on an emergency 
basis for complaints of stiffness, restlessness, and 
shakiness that had persisted for the past three-to-four days.  
The veteran reported use of anti-psychotic medication, to 
include Stelazine, in the past at a non-VA facility in Malta.  
The veteran reported that he had been hospitalized in Malta, 
against his will, for paranoid psychosis with symptoms of 
strange behavior and mannerisms and ideas of grandeur.  At 
the time of the March 1985 treatment, the veteran denied 
experiencing any psychotic, depressive, or hypomanic 
symptoms.  The veteran's brother, present at the time of the 
treatment, reported that the veteran's physical discomfort, 
to include stiffness, restlessness, and shakiness, began 
after he was given anti-psychotic medication.  Observation of 
the veteran revealed restlessness, and a mild quick 
tremulousness of the hands, consistent with akathisia.  The 
veteran was assessed with atypical psychosis, provisional, 
and akathisia.  Records indicate that at the time of the 
March 1985 treatment, VA did not prescribe the veteran anti-
psychotic medication.  The veteran was prescribed Benadryl, 
not an anti-psychotic medication, which relieved his physical 
discomfort.  He was advised to seek additional psychiatric 
treatment on a non-emergency basis.   

From April 1985 to February 1991 the veteran sought VA 
medical treatment for general health care; however, records 
are silent for prescription of anti-psychotic medication and 
tremors.  Records dated in February 1991 indicate that the 
veteran was seen at a VA facility for hostile outbursts.  At 
that time, the veteran reported his past psychiatric history, 
as discussed above.  The veteran denied any recent 
psychiatric treatment, to include anti-psychotic medication 
and refused the same at the time of the February 1991 
treatment.  

The first clinical evidence of record of the veteran on an 
anti-psychotic medication regimen at a VA facility is dated 
in March 1991.  At that time, the veteran was seen for a skin 
condition, unrelated to his psychiatric condition.  Records 
indicate that the veteran reported that he used Haldol, an 
anti-psychotic medication.  However, there is no additional 
information regarding the veteran's psychiatric condition at 
this time, nor is there additional information regarding the 
source or treatment plan as to the anti-psychotic medication.  

Following the March 1985 notations in the record regarding 
akathisia and tremulousness of the hands, the next treatment 
record indicating that the veteran experienced tremors is not 
dated until May 1997.  At that time, the veteran was seen at 
a VA facility for treatment for his psychiatric condition.  
The psychiatrist reported that the veteran was hospitalized 
at San Francisco General Hospital, diagnosed with 
schizophrenia, and placed on anti-psychotic medication four 
years prior to the May 1997 treatment.  In May 1997, the 
veteran presented with worsening auditory hallucinations and 
delusions.  The veteran also presented with side effects of 
his medication, to include a Parkinsonian tremor of the right 
hand and morning sedation.  The psychiatrist opined that the 
veteran could benefit from an adjustment to his anti-
psychotic medication because his symptoms of schizophrenia 
were not controlled with his current regimen, and he was 
experiencing side effects, most notably, the tremors.  

Records dated in February 1998 indicate that the veteran 
continued to have symptoms of schizophrenia, to include 
paranoid delusions and an exaggerated form of self-
consciousness.  These symptoms of schizophrenia were 
reportedly coupled with significant extrapyramidal symptoms, 
or neurological side effects of anti-psychotic medications, 
to include profound akathisia and a distinct tremor.  At that 
time, the veteran's anti-psychotic medication was adjusted in 
an effort to control the veteran's current symptoms of 
schizophrenia, and the side effects from the medication.  At 
the time of the February 1998 treatment, records indicate 
that the veteran had a linear thought process, and had good 
insight into his current psychiatric condition and the need 
for continued medical therapy.  

Records dated in March 1998 indicate that the veteran's 
chronic side effects of his anti-psychotic medication, to 
include akathisia and tremulousness, were markedly improved 
after an adjustment in the dosage and type of medication 
prescribed.  Significant symptoms of the veteran's 
schizophrenia, however, continued.  The veteran complained of 
occasional clouded sensorium, slight confusion, continued 
auditory hallucinations, and paranoid delusions.  In an 
effort to control the veteran's current symptoms of 
schizophrenia, additional adjustments to his anti-psychotic 
medication regimen were ordered.  Records indicate that the 
veteran consented to the treatment change, understood the 
treatment goals and options, and understood the side effects 
involved.  An additional treatment record dated in March 1998 
indicates that the veteran did not report the side effects 
related to his anti-psychotic medication regimen as 
problematic, with the exception of the non-tremulous side 
effect of akathisia.  

VA treatment records dated in April 2003 show that the 
veteran presented with a prominent resting tremor that had 
increased in severity over the past years.  He reported that 
the tremor appeared to improve with intentional movement, and 
disappeared during sleep.  At the time of the treatment, the 
veteran reported that his tremor was improved; however, 
records indicate that the veteran's brother was very upset 
with the magnitude of the tremor and stated that he felt the 
tremors were a result of the anti-psychotic medication used 
to control the veteran's schizophrenia.  Records indicate 
that at the time of the April 2003 treatment, the veteran's 
symptoms of schizophrenia were improved since the last 
medication adjustment.  Continued adjustments to the 
veteran's anti-psychotic medication regimen were ordered, in 
an effort to reduce the tremors.  Additionally, neurological 
consultation was scheduled in an effort to determine the 
etiology of the veteran's tremors.     

VA treatment records dated in July 2003 show that the veteran 
presented with a long history of a resting tremor.  The 
veteran reported that he was bothered by this tremor, and 
that he felt self-conscious and was unable to work.  At the 
time of the treatment, the psychiatrist reported that a 
neurology consultation concluded that the tremor was most 
likely related to anti-psychotic medication.   The 
psychiatrist noted that the veteran's tremor improved with 
intentional movement and concentration but that the tremor 
had not improved with the most recent adjustment in the 
veteran's anti-psychotic medication regimen.  Continued 
adjustments to the veteran's anti-psychotic medication 
regimen were ordered.     

In an August 2003 treatment record, the neurologist indicated 
that the veteran had a large amplitude resting tremor in his 
right and left upper extremities, mainly the hands, and that 
the veteran was able to eliminate the tremor with 
concentration.  The neurologist opined that the tremor was 
most likely extrapyramidal, or a neurological side effect of 
anti-psychotic medications.  The neurologist further opined 
that drug-induced Parkinson's disease would present with more 
rigidity and less or no tremor.      

VA treatment records dated in January 2004 show that the 
veteran's symptoms of schizophrenia, to include auditory 
hallucinations, had decreased.  At that time, the veteran 
reported that his tremor was very annoying to his brother, 
and that his brother wanted him to cease his anti-psychotic 
medication regimen and enter a hospital in an effort to find 
a medication that corrected his tremor.  Significantly, 
records of the January 2004 treatment indicate that the 
tremor was not bothersome to the veteran, and that he did not 
wish to cease his anti-psychotic medication regimen because 
he was concerned that the auditory hallucinations would 
return.  

During VA treatment in May 2004, records show that the 
psychiatrist reported that the veteran had an unfortunate 
Parkinsonian tremor, either idiopathic or medication-induced, 
due to the history of anti-psychotic medication.  The 
psychiatrist reported that he explained to the veteran that 
there is no definitive test that could be conducted to 
determine if his tremors are Parkinson's disease or 
medication-induced Parkinsonism.  Records indicate that the 
veteran was aware of his limited treatment options as to his 
tremor.   

In a letter dated in March 2005, the veteran's treating VA 
psychiatrist reported that the veteran had been prescribed 
anti-psychotic medication for many years without experiencing 
adverse effects.  However, in recent years the veteran had 
developed a gross tremor.  The psychiatrist reported that the 
veteran's tremor intensity fluctuated and often decreased 
with use of the affected muscle.  The psychiatrist offered 
his expert opinion to the remaining issue of the etiology of 
the veteran's tremors.  He opined that because the veteran 
had not exhibited other signs of Parkinson's disease, such as 
rigidity, bradykinesia, or postural instability, his tremors 
were most likely a form of tardive dyskinesia, an adverse 
effect of several psychotropic drugs used in the treatment of 
schizophrenia.  In addition to the opinion letter, the 
psychiatrist offered a number of medical journal articles 
regarding the link between prolonged use of psychotropic 
medication and the onset of tardive dyskinesia.

Report of psychiatric hospitalization dated in July 2007 
indicates that the examiner noted that the veteran had a 
history of tremors of uncertain etiology, either related to 
Parkinson's disease or tardive dyskinesia.  Records indicate 
that during VA treatment in December 2007, a resting tremor 
was present.  However, at that time, the veteran reported the 
side effects of his anti-psychotic medications, to include 
tremors, were not distressing or functionally impairing.   

The veteran contends that his current tremors are the result 
of VA-prescribed anti-psychotic medication.  Indeed, the 
evidence of record appears to support such a finding.  There 
is an abundance of clinical evidence of record that 
demonstrates that the long history of the management of the 
veteran's symptoms of schizophrenia with anti-psychotic 
medications resulted in undesirable side effects, including 
tremors.  Significantly, the veteran's treating VA 
psychiatrist and a VA neurologist have opined that the 
veteran's tremors most likely developed secondary to his 
long-term use of anti-psychotic medication, as supported by 
current medical literature discussing the relationship 
between the use of anti-psychotic medication and adverse side 
effects, including tremors.  The clinical evidence 
demonstrates an onset of tardive dyskinesia-type tremors 
subsequent to many years of prescription of anti-psychotic 
medication.  

The fact that the relationship between anti-psychotic 
medication and the adverse side effect of the development of 
tremors is well-established in the medical community shows 
that while the development of tremors as a result of 
prolonged use of anti-psychotic medication is an unfortunate 
outcome, it is a foreseeable outcome.  In this case, the 
veteran's tremors have been determined to have developed 
coincidental to VA treatment, rather than as a result of VA 
treatment, precisely because the development of tremors is 
known to be an adverse side effect of the type of medication 
required for the control of the veteran's schizophrenia.  
There is no indication that VA acted negligently in 
prescribing the anti-psychotic medication for the veteran's 
schizophrenia.  Additionally, the record reflects that the 
veteran himself consented to prescription of the anti-
psychotic medication, with the knowledge that the medication 
was causing the tremors, in effort to control the more 
serious symptoms associated with the schizophrenia.  

In this case, the veteran's tremors have been determined not 
to be the result of VA error or negligence.  The tremors, as 
a known side effect of anti-psychotic medication to treat 
schizophrenia, were an undesirable but foreseeable 
consequence coincidental to VA treatment.  Thus, the Board 
concludes that the veteran does not have an additional 
disability that was caused or aggravated by VA treatment.  
Similarly, there is no competent evidence that VA otherwise 
exhibited carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault.  In the 
absence of any such competent evidence, compensation under 
38 U.S.C.A. § 1151 must be denied.

The Board has considered the veteran's contentions that VA 
treatment resulted in tremors, and does not dispute that the 
tremors developed as a result of the prescription of anti-
psychotic medication.

However, as the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt doctrine does not apply, and 
the claim must be denied.  38 U.S.C.A.        § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
tremors, claimed as due to medication prescribed by the 
Department of Veterans Affairs for nonservice-connected 
schizophrenia, is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


